FILED
                             NOT FOR PUBLICATION                             JUN 27 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LINYU WANG,                                      No. 08-73157

               Petitioner,                       Agency No. A075-759-735

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Linyu Wang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s adverse

credibility determinations. Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004). We

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because Wang’s testimony was internally inconsistent and inconsistent with

supporting documents regarding both the central incident of harm he allegedly

suffered and when he was fired from his factory job. See Don v. Gonzales, 476

F.3d 738, 741-43 (9th Cir. 2007). In the absence of credible testimony, Wang’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      Because Wang’s CAT claim is based on the same testimony found to be not

credible, and he does not point to any other evidence that compels the conclusion

that it is more likely than not he would be tortured if returned to China, his CAT

claim fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                                                               08-73157